—Appeal by the *428defendant from an amended judgment of the Supreme Court, Kings County (Firetog, J.), rendered September 30, 1997, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, upon his admission, and imposing a sentence of imprisonment upon his conviction of attempted criminal sale of a controlled substance in the third degree.
Ordered that the amended judgment is affirmed.
The defendant’s claim of an unreasonable delay in sentencing is not preserved for appellate review, because he never raised the issue at the time of his plea when the deferral in sentencing was discussed or at sentencing, and he never moved to vacate his plea on this ground (see, People v Marshall, 228 AD2d 15, 17-18; People v Thompson, 193 AD2d 841, 842). Mangano, P. J., Santucci, Krausman, Florio and H. Miller, JJ., concur.